Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 01/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 9164032, 9500635, 9494567, 9993159, and 9500634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Affidavit/Declaration under 37 C.F.R 1.132
The declaration under 37 CFR 1.132 filed 1/22/2021 is sufficient to overcome the rejection of claims 3-4 and 8-20 based upon 35 U.S.C. 112(a) and 35 U.S.C. 112(b).

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon is considered pertinent to applicant’s disclosure, but do not collectively teach or fairly well suggest applicant’s claimed invention. Independent claims 1, 8, and 14 require receiving a diffuse spectroscopy output beam from light diffusion into, specifically, a top two millimeters or more of the tissue sample and configured to process the portion of the spectroscopy output beam to generate an output signal that monitors absorption or scattering features of the tissue sample. Accordingly, in combination with each of the other limitations in claim 1, the limitations are distinguishable over the prior art, and are deemed allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793